Scott, Judge,
delivered the opinion of the court.
This was action on a negotiable promissory note, brought by the respondents, as endorsees, against the appellants, as makers and endorsers. There was a judgment for the respondents, with the damages allowed by law on protested inland bills of exchange. The question is, whether the respondents, being endorsees of a negotiable promissory note, protested for non-payment, were entitled to damages as on an inland bill of exchange, the declaration not expressly averring that the holders had purchased it or held an interest therein for a valuable consideration.
1. The case of the Bank of Missouri v. Wright, 10 Mo. Rep. 719, maintains, that the endorsee of a negotiable promissory note, protested for non-payment, is entitled to damages as on an inland bill of exchange. We see no reason for departing from this opinion; nor do we see the difficulties and inconveniencies spoken of by counsel, that are to arise on maintaining it.
2. As to the point, that it does not expressly appear in the *297'declaration, that the endorsees are holders for value, it may be remarked, that value is implied in every acceptance and endorsement of a bill or note. The burden of proof rests upon the other party to rebut the presumption of validity and value, which the law raises for the protection .and support of negotiable paper. 3 Kent, 77. We cannot suppose, that the tenth section of the act concerning bills of exchange and promissory notes was designed to overturn this principle of law. It would be a great clog to the negotiability of bills and notes, if the holders of them, to be entitled to damages, should be required to produce evidence that they acquired an interest in them for value. The statute could only have designed that the party from whom the damages were claimed might be at liberty to show that the holder gave- no value for the bill or note. The judgment is affirmed.
Ryland, Judge.
It is believed, that since the case of the Bank of Missouri v. Wright et al., 10 Mo. Rep. 719, it has been the practice to allow the damages on negotiable notes as on inland bills of exchange, in eases where the notes have been negotiated. I do not now feel willing to disturb that practice.
Gamble, Judge.
On the question in this case I give no opinion, as the judgment is affirmed by the opinion of the other judges.